This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                     NO. 34,700

 5 JASON REYES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    Defendant appeals from a judgment and sentence rendered pursuant to a guilty

19 plea. We previously issued a notice of proposed summary disposition in which we
 1 proposed to dismiss. Defendant has filed a memorandum in opposition. After due

 2 consideration, we remain unpersuaded that this matter is properly before us. We

 3 therefore dismiss.

 4   {2}   As we previously observed, a guilty plea generally operates as a waiver of the

 5 right to appeal the resultant conviction(s) and sentence. State v. Chavarria, 2009-

 6 NMSC-020, ¶ 16, 146 N.M. 251, 208 P.3d 896 (“[T]he constitutional right to appeal

 7 is waivable, and a defendant who knowingly, intelligently, and voluntarily pleads

 8 guilty, waives the right to appeal his conviction and sentence.”). In his memorandum

 9 in opposition Defendant acknowledges this principle. [MIO 3] Nevertheless, he

10 maintains that the sentence is “unjust and unwarranted,” [MIO 3] and he suggests that

11 counsel’s failure to file a sentencing memorandum may have contributed to this

12 outcome. [MIO 4] Insofar as these arguments are not jurisdictional, [MIO 3] we

13 remain unpersuaded that they are properly before us. See id. ¶¶ 9-10, 18 (observing

14 that appellate review of a sentence is limited to jurisdictional errors where a defendant

15 does not challenge the validity of a plea agreement, and ultimately dismissing an

16 appeal under analogous circumstances); State v. Herrera, 2001-NMCA-073, ¶ 37, 131

17 N.M. 22, 33 P.3d 22 (expressing a preference to habeas corpus proceedings over




                                               2
1 remand when the record on appeal does not establish a prima facie case of ineffective

2 assistance of counsel).

3   {3}   Accordingly, for the reasons stated above and in the notice of proposed

4 summary disposition, we dismiss.

5   {4}   IT IS SO ORDERED.


6
7                                        M. MONICA ZAMORA, Judge

8 WE CONCUR:


 9
10 JAMES J. WECHSLER, Judge


11
12 CYNTHIA A. FRY, Judge




                                            3